Citation Nr: 0316653	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  The propriety of the initial evaluation for left inguinal 
nerve entrapment and epididymitis, evaluated as 
noncompensable from April 21, 1998.

2.  Entitlement to service connection for chondromalacia of 
the knees.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1977 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.  

After the rating decision on appeal was issued, the claims 
file was transferred to the Oakland, California RO.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his application to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder and his claim of entitlement to an 
increased evaluation for left inguinal nerve entrapment and 
epididymitis

2.  All relevant evidence necessary for an equitable 
disposition of the appeal of the denial of the claim for an 
increased evaluation has been obtained.

3  An October 1985 decision denied the application of the 
veteran to reopen his claim of entitlement to service 
connection for a psychiatric disorder, which decision the 
veteran did not appeal.  

4.  Evidence that has been added to the record since the 
October 1985 decision is not cumulative or redundant, but it 
is neither relevant to nor probative of the service 
connection claim.

5.  Since April 21, 1998, the veteran's left inguinal nerve 
entrapment and epididymitis have been manifested by 
complaints of pain but not by loss of reflexes, muscle 
atrophy, sensory disturbances, other sensory impairment, or 
traits analogous to those of a recurrent postoperative hernia 
and has not required treatment consisting of long-term drug 
therapy, hospitalizations, and/or intensive management.


CONCLUSIONS OF LAW

1.  The October 1985 decision denying the application to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for a psychiatric disorder is new but 
not material, and it is therefore not sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for an evaluation greater than 
noncompensable for left inguinal nerve entrapment and 
epididymitis have not been met since the effective date of 
the grant of service connection.  38 U.S.C.A. §§ 1155, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West. 2002); 
38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7338, 4.115a, 
Diagnostic Code 7525, 4.124a, Diagnostic Code 8530 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Application to reopen claim of entitlement to service 
connection
for a psychiatric disorder

An October 1985 decision denied the application by the 
veteran to reopen a claim of entitlement to service 
connection for a psychiatric disorder that previously had 
been denied.  The veteran was notified of the October 1985 
decision in November 1985.  He did not file a notice of 
disagreement in response to the October 1985 decision, and 
therefore, it became final.  38 U.S.C.A. § 7105.

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The evidence to be evaluated is that which has been added to 
the record since the last prior final denial of the claim on 
any basis, in this case, since the October 1985 decision.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question whether it is 
material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence which bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  Therefore, when a 
proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, rather 
than lay, evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (evidence proceeding from a non-medical source 
competent to prove non-medical propositions).  For the 
limited purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The ground of the October 1985 denial was that the veteran 
had a personality disorder that represented a developmental 
defect rather than a disease or injury for which service 
connection was available.  See 38 C.F.R. § 3.303(c) (2002).  
A VA mental health evaluation performed in July 1985 had 
produced an impression of "passive-aggressive personality 
disorder with anti-social characteristics."  A diagnosis of 
passive-aggressive personality disorder also had been 
rendered during a VA psychiatric examination performed in 
June 1983.

In his April 1998 application to reopen the previously denied 
service connection claim, the veteran alleged he was entitled 
to service connection for "neurosis."  In addition, in 
support of a claim of entitlement to nonservice-connected 
pension benefits, the RO's denial of which in June 1998 he 
did not appeal, the veteran maintained that he suffers with 
post-traumatic stress disorder (PTSD).  However, he has never 
contended that his PTSD is associated with the circumstances 
of his service.  Rather, in prosecuting his pension claim, 
the veteran alleged that he developed PTSD as the result of 
being involved in an accident in 1997 (almost twenty years 
after he was separated from service).  New evidence 
incorporated into the claims file since the October 1985 
denial of his service connection claim concerning a 
psychiatric disorder includes a February 1998 VA physician's 
note documenting that the veteran would be referred to a VA 
mental health or PTSD clinic.  The note states that the 
reason for the referral was that the veteran was having 
nightmares and dreams about the 1997 accident.  A physician's 
note dated later in February 1998 indicates that referrals to 
the mental health and PTSD clinics were made.

The claims file contains no other records of mental health 
care, or of mental health evaluation, that have been 
incorporated into the claims file since the October 1985 
decision.

The February 1998 physician's notes are new.  They represent 
evidence that was not of record at the time of the October 
1985 rating decision and is not merely cumulative of evidence 
that was.  38 C.F.R. § 3.156(a); see Vargas-Gonzalez.  

The February 1998 physician's notes, because proceeding from 
a medical source, also represent competent evidence that the 
veteran may have psychiatric illness, specifically, PTSD.  
However, this evidence is not material to the service 
connection claim.  Of course, the evidence tends to show that 
the veteran may suffer from psychiatric illness and if so, 
one that has not been characterized as a developmental 
defect.  Yet ultimately, the evidence is not material because 
it is not relevant to the claim.  Rather than bearing 
substantially upon the specific matter under consideration - 
- the question whether the veteran suffers from a psychiatric 
illness developed as a result of his service - - the evidence 
is concerned solely with the relationship between his current 
psychiatric symptoms and an event that occurred in 1997, long 
after that service was completed.  Moreover, the purport of 
this medical evidence is to affirm that such a relationship 
exists.  Thus, the evidence does not concern, and does not 
tend to be probative of, the service connection claim.  
Therefore, it is not "material" evidence that ought to be 
considered by adjudicators in assessing the merits of that 
claim.  See 38 C.F.R. § 3.156(a).  

Because evidence that is both new and material has not been 
introduced into the claims file since the October 1985 
denial, the claim of entitlement to service connection for a 
nervous condition may not be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In denying the application to reopen the service connection 
claim, the Board has considered whether the requirements of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002), (the VCAA) have been 
met.  The VCAA was enacted on November 9, 2000.  Regulations 
implementing the statute regulations have been published at 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  Because the 
application to reopen the service connection claim was 
pending before VA on the November 9, 2000 date of the VCAA's 
enactment, it is subject to the requirements of the new law 
that apply to such applications.  See 38 U.S.C.A. § 5107 note 
(Effective Date and Applicability Provisions; Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

When the immediate issue is whether there is new and material 
evidence to reopen a claim, VA's duties to the claimant under 
the VCAA may be limited.  If, as in this case, the 
application to reopen was filed before August 29, 2001, VA is 
charged only with the duty prescribed in section 5103 of the 
VCAA and section 3.159(b) of the implementing regulations.  
See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001); see also 
38 U.S.C.A. § 5103A (f), (g) (West Supp. 2002).  This is the 
duty to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The notice from VA 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 38 C.F.R. § 3.159(b) (2002).  

The Board finds that VA has furnished the required notice in 
this case.  The RO provided that notice in a letter sent to 
the veteran in July 2001.  The RO described in that letter 
the type of evidence that would tend to prove a connection 
between a current disability and service.  The letter also 
advised the veteran of what evidence he was responsible for 
submitting and what evidence VA would attempt to obtain on 
his behalf.  

The RO also informed the veteran of the type of evidence that 
could substantiate the previously denied service connection 
claim in a letter sent to him in December 1999.  The 
statement of the case of August 1999 and in the supplemental 
statement of the case of April 2003 provided the same kind of 
information and also apprised the veteran of what constituted 
the "new" and "material" evidence required to reopen the 
claim.

Thus, VA satisfied the requirements of the VCAA governing the 
veteran's application to reopen the claim.  Quartuccio.  
Denial of that application on appeal is therefore proper.







ii.  Evaluation of left inguinal nerve entrapment and 
epididymitis 
from April 21, 1998

a.  VCAA

Because this claim was pending before VA on the date of the 
VCAA's enactment, it is subject to the new law and must be 
developed and adjudicated in accordance therewith.  See 
38 U.S.C.A. § 5107 note (Effective Date and Applicability 
Provisions; Karnas v. Derwinski, 1 Vet. App. 308.

The VCAA significantly heightens what were VA's duties under 
former law to assist the claimant in development of evidence, 
and to provide the claimant with certain notices, pertinent 
to the claim, and it requires that these duties be fulfilled 
before the claim is adjudicated.  

As stated above, the VCAA charges VA with a duty to notify 
the claimant and the claimant's representative, if any, of 
what information and evidence is needed to substantiate the 
claim and to describe in that notice the respective 
responsibilities of the claimant and VA for securing that 
evidence.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183.

In addition, when a claim of entitlement to a benefit is 
presented, the VCAA charges VA with a duty to assist the 
claimant with the development of evidence.

Thus, the VCAA requires VA to make reasonable efforts to 
obtain records pertinent to the claim, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; see also 38 C.F.R. § 3.159(c)(1)-(3).  The 
implementing regulation prescribes the content of the notice 
that VA must give to a claimant if it is unable to obtain the 
records in question.  38 C.F.R. § 3.159(e).

The VCAA also requires VA to supply a medical examination or 
opinion when such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); see also 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that VA has developed and adjudicated the 
claim for a greater initial evaluation of left inguinal nerve 
entrapment and epididymitis in accordance with the these 
statutory requirements.

The RO provided the veteran with the notice required by the 
VCAA.  The statement of the case, issued in August 1999, and 
a supplemental statement of the case issued in April 2003 
described the type of evidence required to demonstrate 
entitlement to an evaluation for the condition in question 
that exceeded the current noncompensable rating.  The letter, 
referred to above, that was sent to the veteran in July 2001 
advised him of what evidence in support of his claim he was 
responsible for submitting and what evidence VA would attempt 
to obtain on his behalf and requested that he submit, along 
with releases, information to help the RO locate and secure 
documentary evidence pertinent to his claim.  The 
supplemental statement of the case issued in April 2003 
reviewed the provisions of the VCAA and in so doing, again 
delineated for the veteran what his and VA's respective 
responsibilities were for obtaining evidence pertinent to his 
claim.

The RO obtained the veteran's service medical records and his 
VA outpatient treatment records dated from 1986 to 1998.  In 
the July 2001 letter, the RO asked the veteran to identify 
records of medical treatment that had not yet been associated 
with the claims file; it asked specifically about records of 
medical treatment received by the veteran at Folsom State 
Prison.  (It appears from the record that the veteran was 
incarcerated during some of the period commencing on April 
21, 1998, the effective date of the disability evaluation in 
concern.)  The veteran did not reply to these requests.  

Under these circumstances, VA has no unfulfilled duty to seek 
records pertinent to the claim.  Under the VCAA, the duty to 
obtain documentary evidence applies when the claimant, after 
being requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  Here, the veteran 
has withheld that very information and authorization.  In 
general, then, VA has no remaining duty to attempt to obtain 
medical records pertinent to the claim.  In particular, a 
claimant must cooperate fully with VA's efforts to obtain 
non-federal records.  See 38 C.F.R. § 3.159(c)(1)(i), (ii).  

Of course, certain federal records, those generated by VA 
facilities that may have an impact on the adjudication of a 
claim, are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), and therefore, VA must associate 
such material with the record of any claim, if relevant 
thereto.  Id.; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  
Here, however, the RO obtained VA medical records for the 
veteran dated through June 1998.  It appears that shortly 
after June 1998, the veteran became incarcerated.  In a 
statement concerning his past medical treatment that he 
submitted in March 2000, he did not indicate that he had 
received medical treatment at any VA facility after June 
1998.  VA therefore may conclude that there are no 
outstanding VA medical records relevant to the claim that 
remain outstanding.

VA had a duty in this case under the VCAA to afford the 
veteran a medical examination in connection with the claim.  
VA carried out this duty.  VA medical examinations of the 
digestive system and the peripheral nerves, respectively, 
were performed in January 2002.  These examinations produced 
findings needed to decide the claim.

Thus, the veteran has received the notice and assistance 
called for by the VCAA in connection with his claim for an 
increased evaluation for his left inguinal hernia entrapment 
and epididymitis.  Therefore, the Board will decide the claim 
on the basis of the record as it now stands on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

b.  Rating

This is a case in which the disability rating at issue was 
rendered in conjunction with a grant of service connection.  
In such circumstances, the rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection and, accordingly, might 
be comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
effective date of service connection for the disability in 
concern on this appeal is April 21, 1998.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

His service medical records show that the veteran was treated 
for left inguinal hernia and epididymitis.  In 1977, he had 
surgery to repair a left inguinal hernia.  Later in 1977, he 
was diagnosed with, and treated for, left epididymitis after 
sustaining an injury.  Later in 1977, after complaining of 
left groin pain, he underwent surgery which revealed "a weak 
inguinal and entrap[p]ed left i[l]ioinguinal nerve as well as 
kinking of the vas deferens, all of which were corrected at 
surgery."  The left testis was appreciated to be smaller 
than the right and somewhat tender.  The veteran continued to 
be treated for pain associated with epididymitis.  In July 
1978, he was found by the physical evaluation board to be 
unfit for service on account of several disabilities.  The 
physical evaluation board named "[s]tatus post left inguinal 
hernia repair . . . associated with left inguinal hernia 
exploration and release of entrapped ilioinguinal nerve and 
freeing of adhered vas deferens with residual left inguinal 
pain, requiring no analgesics" as the primary, and, at 10 
percent disabling, the only ratable disability among those 
that it cited as grounds for its finding. 

VA outpatient treatment records dated from 1986 to 1998 do 
not document treatment for any condition, including left 
inguinal nerve entrapment, related to left inguinal hernia or 
for epididymitis.

The veteran was given a VA examination of the peripheral 
nerves in January 2002.  The examination report indicates 
that the veteran said that he had experienced left inguinal 
pain since service that varied in intensity.  No neurological 
deficit, or atrophy or wasting of, the extremities is cited 
in the examination report.  Rather, the examination report 
indicates that the veteran was able to move his upper limbs 
fully (albeit with pain on elevation of the right arm to 80 
degrees); that he exhibited 1+ reflexes in his upper 
extremities; that his lower limbs were of "good equal 
strength proximally and distally"; and that his knee and 
ankle jerks were 1+.  (The report also appears to say that 
there were no abnormalities of his plantar reflexes.)  The 
report concluded that the veteran had manifested "no sensory 
impairment" of either the upper or the lower extremities 
during the examination.  The diagnosis pertaining to the left 
inguinal condition stated in the examination report was 
"[l]eft inguinal post surgery pain under fair control."

The veteran also was given a VA examination of the digestive 
system in January 2002.  The examination report indicates 
that he complained of "slight pain into the inguinal canal 
area and down toward his left testicle in the area of the 
spermatic chord."  It was observed in the report that "the 
pain also extends down into the area of the inguinal canal 
towards his left testicle as in the standing position."  It 
was concluded in the report that the groin pain complained of 
by the veteran was related to a scar present at the site of 
the old inguinal hernia repair.  

In a rating decision issued in April 2003, the RO granted the 
veteran service connection and a 10 percent evaluation from 
January 2002 for the scar that had resulted from the left 
inguinal hernia repair.  The rating was assigned for pain 
associated with the surgical scar.

The veteran's left inguinal nerve entrapment and epididymitis 
have been evaluated under Diagnostic Code 8530, which 
concerns paralysis of the ilio-inguinal nerve.  Under that 
code, a noncompensable evaluation is authorized for nerve 
paralysis that is "[m]ild" or "moderate" and a 10 percent 
evaluation, the maximum, for nerve paralysis that is 
"[s]evere to complete."  38 C.F.R. § 4.124a, Diagnostic 
Code 8530 (2002).  The rating schedule sets out criteria by 
which to ascertain whether "'incomplete paralysis'" of a 
peripheral nerve is present:  "The term 'incomplete 
paralysis' with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration."  38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves, note.  The rating schedule directs 
that "when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree."  
Id.

The portion of the rating schedule dealing with the ilio-
inguinal nerve also authorizes evaluations for "neuritis" 
and "neuralgia" of that nerve.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8630, 8730.  Under the applicable 
regulation, neuritis "characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis. . . .The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that of moderate, or with 
sciatic nerve involvement, moderately severe incomplete 
paralysis."  38 C.F.R. § 4.123 (2002).  Under the applicable 
regulation, neuralgia "characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis."  38 C.F.R. 
§ 4.124(2002).  

The lay and medical evidence of record does not warrant an 
evaluation of disease of the ilio-inguinal nerve that exceeds 
the noncompensable rating currently in place.

The medical evaluations that have been performed in this case 
suggest that of the symptoms associated in the rating 
schedule with neuritis, neuralgia, or paralysis (complete or 
incomplete) of the ilio-inguinal nerve, the veteran has only 
pain.  Nor has he, in describing his left inguinal condition, 
reported any symptom other than pain.  All of the evidence 
points to, at most, a mild or moderate condition, which is 
assigned a noncompensable evaluation under the provisions 
concerning disease of the ilio-inguinal nerve.  38 C.F.R. 
§§ 4.123 4, 124a, Diagnostic Codes 8530, 8630, 8730.  For 
pain comparable to that of neuralgia of the ilio-inguinal 
nerve, the maximum rating assignable is that for moderate 
incomplete paralysis, or noncompensable.  38 C.F.R. §§ 4.124, 
4.124a, Diagnostic Code 8530, 8730.  The record contains no 
medical finding that the veteran's left inguinal condition 
exhibits the organic changes - - loss of reflexes, muscle 
atrophy, or sensory disturbances - - associated in the rating 
schedule with neuritis.  Thus, the maximum rating assignable 
in this case for symptoms comparable to those of neuritis of 
the ilio-inguinal nerve is that for moderate incomplete 
paralysis, or noncompensable.  38 C.F.R. §§  4.123, 4.124a, 
Diagnostic Codes 8530, 8630.  Medical evaluation has 
concluded that the veteran's left inguinal condition has 
produced no sensory impairment.  When it appears from the 
evidence that the symptoms of nerve disease are wholly 
sensory, the rating should be for a mild, or at most, a 
moderate condition.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves, note.  Thus, the maximum rating assignable 
in this case for paralysis of the ilio-inguinal nerve is that 
for a moderate condition, or noncompensable.  38 C.F.R. §  
4.124a, Diagnostic Codes 8530.

A separate evaluation could be granted for epididymitis if 
the evidence demonstrated the existence of a disability that 
is separate and distinct from that produced by inguinal nerve 
entrapment.  38 C.F.R. § 4.14 (2002).  Epididymitis can be 
evaluated by analogy with inguinal hernia under Diagnostic 
Code 7338.  It appears that the RO considered whether a 
higher evaluation for the service-connected disability could 
be granted under this provision.  Diagnostic Code 7338 
authorizes ratings that range from noncompensable to 60 
percent.  A noncompensable rating is to be assigned for an 
inguinal hernia that is small, reducible, and without true 
hernia protrusion or not operated but remediable.  A 10 
percent evaluation is to be assigned for postoperative 
recurrent hernia that is readily reducible and well supported 
by a truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2002).  

In this case, there is no medical or lay evidence that the 
veteran's epididymitis has involved any hernia-like 
protrusion, much less one requiring support by a truss or 
belt.  Therefore, the veteran's epididymitis may not be 
assigned an evaluation in excess of noncompensable under 
Diagnostic Code 7338.  

Epididymitis also may be evaluated by analogy under 
Diagnostic Code 7525, which concerns chronic epididymo-
orchitis.  This condition is rated according to the criteria 
applicable to urinary tract infection.  Under these criteria, 
a urinary tract infection may be rated as 30 or 10 percent 
disabling.  For the 10 percent rating, there must be evidence 
of long-term drug therapy, 1-2 hospitalizations per year, 
and/or required intermittent intensive management.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7525.  (2002).  

The record contains no evidence that the veteran's 
epididymitis has required drug therapy, hospitalization, or 
intensive management.  Indeed, there is no evidence that 
after 1977, the veteran's left inguinal condition, to include 
epididymitis, required hospitalization at all.  Therefore, an 
evaluation in excess of noncompensable is not available in 
this case under Diagnostic Code 7525.  

The Board has considered whether an evaluation greater than 
noncompensable percent may be assigned to the veteran's 
disability under any other provision of 38 C.F.R. Parts 3 and 
4, see Schafrath, and has found in light of the evidence that 
one cannot.

Rather, the Board finds that a noncompensable rating 
represents the proper evaluation of the veteran's left 
inguinal nerve entrapment and epididymitis from April 21, 
1998.  Fenderson.  The doctrine of reasonable doubt is not 
for application because the preponderance of the evidence is 
against the claim.  See Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002). 

Here, the veteran has not asserted, and there is no evidence, 
that his left inguinal nerve entrapment and epididymitis has 
caused him to be hospitalized at any time from April 21, 
1998.  He has alleged that his impairment has interfered with 
his ability to work.  However, a schedular disability rating 
takes into account, and assesses the degree of, the 
industrial impairment in any particular case.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Here, it has been 
determined by schedular standards that the veteran's ability 
to work has not been reduced significantly by the disability 
in concern.  There is no evidence that the left inguinal 
nerve entrapment and epididymitis exhibited in this case is 
so exceptional or unusual as to fall outside those schedular 
norms.

Accordingly, the Board finds that the criteria for referral 
of the veteran's left inguinal nerve entrapment and 
epididymitis for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Shipwash v. Brown, 8 Vet App 218, 227 (1995).


ORDER

Because new and material evidence has not been submitted, the 
application to reopen the claim of entitlement to service 
connection for a psychiatric disorder is denied.

An evaluation in excess of noncompensable for left inguinal 
nerve entrapment and epididymitis from April 21, 1998 is 
denied.


REMAND

Claim of entitlement to service connection
for chondromalacia of the knees

Notwithstanding the efforts undertaken by the RO to prepare 
this claim for appellate review, the Board finds that it must 
remand the claim for service connection for chondromalacia of 
the knees.  

Certain additional development of the evidence must be 
undertaken before the claim is adjudicated on appeal.  This 
development is required by the Veterans Claims Assistance Act 
of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Because this claim was pending 
before VA on the November 9, 2000 date of the VCAA's 
enactment, it must be developed and adjudicated in accordance 
with the requirements of the new law.  See 38 U.S.C.A. § 5107 
note (Effective Date and Applicability Provisions; Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The VCAA requires VA to supply a medical examination or 
opinion when such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4).  Under the new law, a need for a medical 
examination or opinion in the decision of the claim exists 
"if the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) . . . "

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).  See also 38 C.F.R. 
§ 3.159(c)(4)(i).  By this standard, the Board finds that a 
VA medical examination is warranted for the claim of 
entitlement to service connection for chondromalacia for 
the knees.

The veteran's service medical records show that he was 
found upon his entrance into service to be free of any 
defect of the musculoskeletal system but was diagnosed 
during service with chondromalacia of both knees.  While 
the medical records now present in the claims file do not 
reflect any treatment of the knees, the veteran said in his 
notice of disagreement that "[his] knees bother [him] all 
the time."  A VA medical examination should be performed 
to determine whether currently, the veteran has a 
disability of one or both knees and if so, whether the 
disability is related to service.  

While the claim is in remand status, the RO also should 
consider whether there might be outstanding medical records 
or other documentary evidence that should be secured.  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3); see also 38 C.F.R. § 3.159(e).  

Accordingly, this case is REMANDED for the following actions:

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations should be 
completed.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

2.  The RO should be afforded the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim.  

The veteran also should be provided with 
notice concerning the kind of evidence 
that would substantiate his claim.  The 
notice must tell the veteran which 
evidence he is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  The veteran and his 
representative, if any, should then be 
given appropriate time to respond.

3.  An attempt should then be made to 
obtain any records, lay statements, or 
other such evidence that the veteran 
identifies in response to this inquiry.  
All attempts to secure evidence should be 
documented, and appropriate notice to the 
veteran and his representative, if any, 
regarding records and information that 
could not be obtained should be provided.  

4.  After the development requested in 
the preceding paragraphs has been 
completed, the veteran should be afforded 
an orthopedic examination, the purpose of 
which is to ascertain whether there is a 
relationship between any chondromalacia 
or other disorder of the knees confirmed 
by the examiner and service.  In the 
report, the examiner should set forth his 
or her conclusions in terms of whether it 
is "likely," "unlikely," or "at least 
as likely as not that any disorder of the 
knees (i) is etiologically related to a 
disease or injury incurred by the veteran 
during his service, and/or (ii) is 
proximately due to or the result of his 
service-connected left inguinal nerve 
entrapment or epididymitis, and/or (iii) 
has been aggravated by his service 
connected left inguinal nerve entrapment 
or epididymitis.  The opinion must be 
supported by reasons and bases.  All 
tests and studies and all consultations 
that the examiner thinks necessary should 
be performed.  The examiner must review 
all pertinent documents in the claims 
file.

5.  Then, the claims should be 
readjudicated.  All theories of service 
connection to which the medical and lay 
evidence points should be considered.  If 
the decision is adverse to the veteran, 
he and his representative, if any, should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
any representative should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



